PER CURIAM.
The petitioner, Daniel John Guerrier, filed the instant petition for writ of habeas corpus, claiming two grounds of ineffective assistance of counsel. We deny, without comment, the petitioner’s first ground, which claimed he received an illegal sentence exceeding the statutory maximum. We deny, without prejudice, the petitioner’s second ground, which claimed an incorrect sentencing scoresheet calculation, in order for the petitioner to raise this claim, if desired, in a proper rule 3.800 motion to correct illegal sentence. See Fla. R.Crim. P. 3.800.
STONE, STEVENSON and MAY, JJ., concur.